The examiner disagrees with this because the flange of Han and the claimed radial projection has the similar shape and the flange of Han in contact with the casting device. Therefore, there would be some level of heat exchange from the flange of Han to the casting device (i.e. the shell of instant application).
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

2.	On page 15, regarding claim 1, applicant argued that Han is directed to the mold for making a hollow product, while Xu is directed to a full solid product, and therefore one would not combine the two.
	The examiner disagrees with this because Xu teaches the advantage of providing an opening on only one side. One trying to improve the mold of Han would look to Xu, as the configuration of Xu would improve the quality of the product.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

3.	On page 15, applicant argued that the claimed match mold is not defined by the continuous casting device features.
	Although, claim 1 recites the relationship between the claimed match mold and the features of continuous casting device, the relationship was not considered in the rejection as it does not affect the patentability of the claimed match mold.

/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        
2/28/2022